DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 11:
The prior art by Chen et al. Publication No. US 2019/0097420 discloses an electrostatic discharge circuit comprising: 
a first transistor [Fig. 2, 231], a gate of the first transistor being coupled to a power supply voltage node [Fig. 2, G of 231 is coupled to 203], a drain of the first transistor being coupled to the power supply voltage node [Fig. 2, D of 231 is coupled to 203], and a source of the first transistor being coupled to a ground voltage node [Fig. 2, S of 231 is coupled to 204]; 
a second transistor [Fig. 2, 242] wherein a source of the second transistor being connected to the power supply voltage node [Fig. 2, S of 242 is connected to 203];
a third transistor [Fig. 2, 240], wherein a source of the third transistor being connected to the drain of the first transistor [Fig. 2, S of 240 is connected to D of 242]; 
a fourth transistor [Fig. 2, 232];
a fifth transistor [Fig. 2, 234], a gate of the fifth transistor being connected to the source of the third transistor and the drain of the second transistor [Fig. 2, G of 234 is connected to the S of 240 and D of 242]; 
a sixth transistor [Fig. 2, 233].
	However, the prior art does not disclose wherein a second transistor [Fig. 2, 242], a gate of the second transistor being connected to the drain of the first transistor, 
a third transistor, a gate of the third transistor being connected to the source of the first transistor; 
a fourth transistor, a gate of the fourth transistor being connected to the source of the first transistor, a drain of the fourth transistor being connected to a drain of the third transistor, and a source of the fourth transistor being connected to the ground voltage node; 
a fifth transistor, a drain of the fifth transistor being connected to the power supply voltage node; and 
a sixth transistor, a gate of the sixth transistor being connected to the drain of the third transistor and the drain of the fourth transistor, a drain of the sixth transistor being connected to the source of the fifth transistor, and a source of the sixth transistor being connected to the ground voltage node.  
This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836